Walton, J.
An action may be maintained on a chose in action payable to the plaintiff, notwithstanding he has gone into bankruptcy, and the demand has been sold by his assignee, and the action is brought for the benefit of the purchaser.
. The authority given an assignee in bankruptcy to sue for and recover, in his own name, the debts due the bankrupt, is not for the benefit of the debtors, nor of the purchasers of such debts, but for the benefit of the estate; and when the estate is not to be benefited by such a suit, no reason is perceived why it should be brought *110in liis name. Certainly, the objection that the action is not brought in the name of the assignee in bankruptcy is one which the defendant cannot avail himself of; for he is in no way prejudiced by it. Every ground of defense is open to him that would be if it were thus brought. Stone v. Hubbard, 7 Cush. 595; Drury v. Vannevar, 5 Cush. 442. Exceptions sustained.
Appleton, C. J., Kent, Dickerson, Barrows, and Dan-forth, JJ., concurred.